GIBSON, District Judge.
This case was tried by the same-jury which passed upon the action of Joseph Poydock and Mary Poydock, his. wife, v. Adams Transfer & Storage Company, No. 2100 Civil Action, D.C., 51 F.Supp. 373. The jury found “a verdict in favor of the plaintiff, Joseph Poydock, Administrator of the estate of Richard Poydock, dec’d, in the sum of none and against Adams Transfer & Storage Co. a corporation and Henry Poydock, third party defendant.” Despite its rather peculiar form, the verdict can be interpreted only as a. finding in favor of the defendant. The tes-*375timony disclosed no ground for a finding of contributory negligence, and did present some evidence of earning power during the life expectancy of the deceased which would furnish a basis for recovery by the administrator.
A new trial will be granted. The facts in issue are to some extent set forth in the opinion at No. 2100 Civil Action.
And now the verdict in above entitled action is hereby vacated and set aside and a new trial granted upon motion of the plaintiff, Joseph Poydock, administrator of Richard Poydock, deceased.